Citation Nr: 1012437	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of right 
wisdom tooth removal.

3.  Entitlement to service connection for right cheek 
disability.

4.  Entitlement to service connection for penile disorder.

5.  Entitlement to service connection migraine headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral upper 
extremity numbness, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for right lower 
extremity numbness, to include as due to an undiagnosed 
illness or as secondary to low back pain.

8.  Entitlement to service connection for left lower 
extremity numbness, to include as due to an undiagnosed 
illness or as secondary to low back pain.

9.  Entitlement to service connection for low back pain, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1988 to May 1992.  Service in Southwest 
Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims.

In February 2009, the Veteran testified at a formal RO 
hearing.  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

The issues of entitlement to service connection for penile 
disorder, migraine headaches, bilateral upper extremity 
numbness, right and left lower extremity numbness, low back 
pain, and irritable bowel syndrome are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

On August 21, 2009, prior to the promulgation of a decision 
in the appeals, the Board received notification from the 
Veteran's representative that a withdrawal of the Veteran's 
appeals as to the bilateral hearing loss, right wisdom tooth 
removal, and right cheek disability claims was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeals 
by the Veteran, through his representative, as to the issues 
of entitlement to service connection for bilateral hearing 
loss, right wisdom tooth removal, and right cheek disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of right 
wisdom tooth removal.

3.  Entitlement to service connection for right cheek 
disability.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  See 38 C.F.R. § 20.204 
(2009).

At the February 2009 RO hearing, the Veteran expressed his 
intent to withdraw his appeals as to the issues of 
entitlement to service connection for bilateral hearing 
loss, right wisdom tooth removal, and right cheek 
disability.  The Veteran, through his representative, also 
submitted a signed statement to that effect which was 
received on August 21, 2009.  See 38 C.F.R. § 20.204 (2009).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeals as to the issues of entitlement to service 
connection for bilateral hearing loss, right wisdom tooth 
removal, and right cheek disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the issues of 
entitlement to service connection for bilateral hearing 
loss, right wisdom tooth removal, and right cheek disability 
and the appeals, as to those issues, are therefore 
dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to 
service connection for bilateral hearing loss is dismissed.

The Veteran's appeal as to the issue of entitlement to 
service connection for right wisdom tooth removal is 
dismissed.

The Veteran's appeal as to the issue of entitlement to 
service connection for right cheek disability is dismissed.







REMAND

4.  Entitlement to service connection for penile disorder.

5.  Entitlement to service connection migraine headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral upper 
extremity numbness, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for right lower 
extremity numbness, to include as due to an undiagnosed 
illness or as secondary to low back pain.

8.  Entitlement to service connection for left lower 
extremity numbness, to include as due to an undiagnosed 
illness or as secondary to low back pain.

9.  Entitlement to service connection for low back pain, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for irritable bowel 
syndrome.

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
the Veteran's remaining claims on appeal must be remanded 
for further development.

Reasons for remand

VA treatment records

At the February 2009 RO hearing, the Veteran testified that 
he received medical treatment at the VA medical center in 
Louisville, Kentucky from June 1992 until June 1993 (shortly 
after his May 1992 discharge from service).  See the 
February 2009 RO hearing transcript, pg. 4.  The Board 
believes this evidence, if located, may be pertinent with 
respect to the issues on appeal.  
VA examination

The Veteran was afforded a VA examination in June 2007 as to 
his claimed penile disorder (bleeding from his penis); 
however, the VA examiner noted that no symptoms were evident 
at the time of the exam.  The Veteran has stated that he 
experiences flare-ups of symptomatology associated with the 
claimed penile disorder which was not present at the time of 
the June 2007 VA examination.  He also argues that his 
penile disorder is separate and distinct from his congenital 
kidney disorder.

The Veteran's flare-ups appear to be random, unaffected by 
season, weather, etc.  Given the fluctuating nature of the 
Veteran's genitourinary problems, an examination during a 
flare up may not be feasible in this case.  See Voerth v. 
West, 13 Vet. App. 117 (1999).  In Voerth, the Court 
distinguished Ardison as follows: " . . . in Ardison the 
appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last 
only a day or two."  See Voerth, 13 Vet. App. at 122- 23.  
The Veteran should be encouraged to identify and/or submit 
treatment records of his penile symptomatology during these 
flare-ups.  Moreover, if no such records currently exist, 
the Veteran should be advised to seek medical attention 
during a period of flare-up so that the record contains a 
description of the symptomatology associated with the 
claimed penile disorder by a health care provider.

VA medical opinion - undiagnosed illness

The Veteran has asserted that his headaches, bilateral upper 
extremity numbness, bilateral lower extremity numbness, and 
low back pain (among other physical complaints) may be due 
to an undiagnosed illness.  See the Veteran's statement 
dated October 2006.  The medical evidence of record 
documents multiple complaints by the Veteran and some 
objective findings of pain or neurological symptomatology 
pertaining to the above-identified disabilities.  
Critically, the medical evidence remains unclear as to 
whether the symptomatology associated with the claimed 
disabilities is attributable to known diagnoses or an 
undiagnosed illness.

Specifically, the medical evidence demonstrates that as to 
the claimed headaches, the June 2007 VA examiner noted that 
the Veteran had a migraine diagnosis two to three years 
prior, but failed to confirm or rule out any such diagnosis.

As to the claimed bilateral upper extremity numbness, the 
June 2007 VA examiner noted the Veteran's complaints of 
numbness and tingling in the hands.  A subsequent 
electrodiagnostic study was normal.  However, the June 2007 
VA examiner neither diagnosed, nor ruled out, any 
neurological disability of the bilateral upper extremities.

As to the claimed bilateral lower extremity symptoms, the 
June 2007 VA examiner noted the Veteran's complaints of pain 
and tightness in the left thigh and numbness in the right 
thigh.  He also noted the Veteran's report of numbness in 
the bilateral feet and indicated that the Veteran had a 
sensory deficit in the left lower extremity.  X-rays 
conducted at the time revealed calcaneal spurs in the 
bilateral ankles.  A June 2007 electrodiagnostic study 
yielded essentially normal findings but noted a "history 
classic for episodic right transient meralgia paresthetica."  

As to the claimed low back disability, physical therapy 
records dated in February 2007 noted a history of chronic 
low back pain with radiculopathy.  However, the June 2007 VA 
examiner did not identify any chronic disability of the low 
back. 

Accordingly, clear diagnoses as to the Veteran's claimed 
headaches, bilateral upper and lower extremity symptoms, and 
low back disability have not been identified.  This case 
therefore presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern current diagnoses, if any, of the 
claimed disabilities and whether a relationship, if any, 
exists between these disabilities and the Veteran's military 
service, particularly his service in Southwest Asia.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

VA medical opinion - irritable bowel syndrome

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

The Veteran was afforded a VA examination in March 2009 as 
to his claimed irritable bowel syndrome.  Based upon 
notations of functional bowel syndrome in the Veteran's 
September 1988 service enlistment examination, private 
treatment records from Veteran's pre-service medical 
treatment, and a review of medical research, the March 2009 
VA examiner concluded that the Veteran's currently diagnosed 
irritable bowel syndrome pre-existed his military service; 
specifically, "is as least as likely as not . . . caused by 
or a result of his episode of functional bowel syndrome at 
age 11."  However, the March 2009 VA examiner failed to 
render an opinion as to whether the Veteran's pre-existing 
irritable bowel syndrome was aggravated by his military 
service beyond the natural progress of the disease.  An 
additional medical opinion is therefore required.

Secondary service connection

At the February 2009 RO hearing, the Veteran alternatively 
contended that his bilateral lower extremity symptomatology 
was secondary to his low back disability.  See the February 
2009 RO hearing transcript, pgs. 7-9.  However, the Board 
notes that the VCAA letters sent to the Veteran by the RO in 
December 2006 and February 2007 failed to address the 
elements of secondary service connection for the claims.  
Additionally, the record demonstrates that the RO 
adjudicated the Veteran's bilateral lower extremity claims 
on a direct basis and did not adjudicate the Veteran's 
entitlement to service connection on a secondary basis.  
Accordingly, these issues are being remanded so the Veteran 
may be accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

1.	VBA should provide the Veteran with 
a letter containing proper notice 
which specifically informs him of 
the evidentiary requirements for 
establishing secondary service 
connection in accordance to 38 
C.F.R. § 3.310 and the evidentiary 
requirements for establishing 
service connection for an 
undiagnosed illness as defined in 
38 C.F.R. § 3.317.  The Veteran 
should also be notified to seek 
treatment during periods of flare-
up of his claimed penile disorder 
and to identify or submit copies of 
any such medical treatment.

2.	VBA should contact the Veteran through 
his representative and request that he 
identify any outstanding medical 
examination and treatment records 
pertaining any of the issues currently 
on appeal.  VBA should take appropriate 
steps to secure VA treatment records 
dating from June 1992 to present as 
well as any relevant medical records 
identified by the Veteran and associate 
them with the VA claims folder.  If no 
such records are available, the 
negative response should be noted in 
the VA claims folder.

3.	VBA should arrange for a physician 
with appropriate expertise to 
review the Veteran's VA claims 
folder to address the Veteran's 
penile disorder claim.  The 
examiner should first provide an 
opinion as to whether is objective 
evidence that the Veteran suffers a 
chronic disorder of the penis 
(bleeding).  If any such disability 
is determined to exist, the 
examiner should also indicate 
whether it is at least as likely as 
not (i.e., a 50 percent probability 
or greater) that said disability is 
due to his military service or 
whether such disability is at least 
as likely as not due to a 
congenital disorder.  

If the examiner finds that the 
Veteran's claimed penile disorder 
is due to a congenital deformity 
[such as the horseshoe kidney 
identified in the Veteran's service 
treatment records], the examiner 
should provide an opinion as to 
whether the congenital deformity 
subjected to superimposed disease 
or injury during his military 
service that resulted in increased 
disability.  

If the Veteran's penile symptoms 
cannot be ascribed to any known 
clinical diagnosis, specify whether 
the Veteran has objective 
indications of a chronic disability 
resulting from an undiagnosed 
illness, as established by history, 
physical examination, and 
laboratory tests, that have either 
(1) existed for 6 months or more, 
or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period.

The report of the examination 
should be associated with the 
Veteran's VA claims folder.  
Rationale for all opinions should 
be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

4.	VBA should arrange for a physician 
with appropriate expertise to 
review the Veteran's VA claims 
folder to address the Veteran's 
irritable bowel syndrome claim.  
Specifically, the examiner should 
render an opinion as to whether the 
Veteran's pre-existing irritable 
bowel syndrome was aggravated 
beyond the natural progression of 
the disease as a result of his 
military service.  If the reviewing 
physician determines that an 
additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  

The report of the examination 
should be associated with the 
Veteran's VA claims folder.  
Rationale for all opinions should 
be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

5.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion as to the following 
questions:

(a).  Is it at least as likely as not 
that the Veteran has objective evidence 
of headaches, neurologic signs or 
symptoms of the bilateral upper and/or 
lower extremities, and low back pain?

If so, what are the diagnoses for each 
of the disabilities?

(b).  As to each disability associated 
with a known clinical diagnosis, is it 
at least as likely as not that it was 
caused or aggravated by military 
service?

(c).  As to each symptom that cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an 
undiagnosed illness, as established by 
history, physical examination, and 
laboratory tests, that have either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period.

If further specialty studies are 
necessary they must be conducted.

The report of the examination should be 
associated with the Veteran's VA claims 
folder.  Rationale for all opinions 
should be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

6.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


